Title: C. W. F. Dumas to John Adams: A Translation, 3 July 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 3 July 1781

I was mortified to find that you had just left your inn, when I came to call on you after having met with some patriots. I hope we can make up for it on your next trip here. Meantime, I hasten to give you the enclosed, not only for you to be so kind as to forward it, with your dispatches, but also so that you may read it.
Everything it contains is as reliable as it is interesting. The third article is more directly important for America, and for you personally, because of your commission as minister plenipotentiary for a general peace. I held the dispatch in my hands and read it in its entirety, of which mine gives a summary. As far as it is concerned, you can rely on me. Besides, I do not know if the belligerent courts have agreed on certain preliminaries with the imperial courts, or if it is still only a negotiation initiated by these last two only. Time will tell.
My respects, if you please, to Messrs. Dana, Searle, Gillon and Jenings. I am with great respect, sir, your very humble and very obedient servant

Dumas


P.S. My compliments, sir, on Mr. Grasse’s victory against Hood near Martinique. How Rodney is mortified. That brigand deserves it. But isn’t there anyone in America who can capture and hang the felon Arnold?
I take the liberty of asking you, sir, for twenty ducats, payable to Messrs. Neufville, for the publication cost of the memorial in three languages. This fee is indicated on the bill that you will have found in the package they sent to you containing 150 English copies.

